UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                        TOZZI, CAMPANELLA, and CELTNIEKS
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                         v.
                     Private First Class TRAVIS W. LOWRY
                          United States Army, Appellant

                                   ARMY 20120966

                      Headquarters, III Corps and Fort Hood
                          James L. Varley, Military Judge
                   Colonel Stuart W. Risch, Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Major Yolanda McCray Jones, JA;
Captain Payum Doroodium, JA (on brief).

For Appellee: Major A. G. Courie, III, JA; Major Steven J. Collins, JA; Captain
Anne C. Hsieh, JA (on brief).


                               28 September 2015

                            ----------------------------------
                             SUMMARY DISPOSITION
                            ----------------------------------

Per Curium:

       A military judge sitting as a general court-martial convicted appellant,
contrary to his pleas, of two specifications of conspiracy, one specification of
false official statement, one specification of sale of military property, one
specification of aggravated sexual assault, one specification of indecent conduct,
one specification of larceny of military property, and one specification of assault
consummated by battery in violation of Articles 81, 107, 108, 120, 121, and 128,
Uniform Code of Military Justice, 10 U.S.C. §§ 881, 907, 908, 920, 921 and 928
(2006) [hereinafter UCMJ]. The military judge sentenced appellant to a
dishonorable discharge, confinement for six years, forfeiture of all pay and
allowances, and reduction to the grade of E-1. The convening authority
approved the sentence as adjudged and credited appellant with forty-eight days
of confinement credit.
LOWRY—ARMY 20120966

      This case is before us for review under Article 66, UCMJ. Appellate
counsel assigned two errors to this court, and appellant personally raised matters
pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). Both
assigned errors warrant discussion and relief. Those matters raised pursuant to
Grostefon are without merit.

                                  BACKGROUND

       Between 1 January 2008 and 1 April 2010, appellant and Staff Sergeant (SSG)
Sean Adams, members of the same military police platoon, entered into an
agreement to steal property, sell it, and split the proceeds. Appellant and SSG
Adams rendezvoused at a motor pool on Fort Hood while on duty during a night
shift. They entered an unsecured building in search of portable “higher value”
items, and found a full pallet of advanced combat optical gunsights (ACOG) and
machine gun optical sights (M145). They stole a total of twelve ACOGs and two
M145s. When asked why they took a relatively small amount, SSG Adams testified:
“We didn’t want to take so much . . . to cause an investigation to start, and also we
wanted it quick and efficient. So we only took what we could carry out once and
left.” They loaded the scopes in their respective patrol vehicles, left the motor pool,
and met at a different location to consolidate the military property to be sold.

       SSG Adams testified as follows about his agreement with several fellow
military policeman, including appellant:

             [Trial counsel]: And what would you do---If you and a
             co-conspirator stole equipment together and then you sold
             it to [M.B.], what would you do with the money
             afterwards?

             [SSG Adams]: Once the items were sold and I was paid
             from [M.B.] for the items, then I'd split the money evenly
             amongst whoever was involved, sir.

             [Trial counsel]: Was this your understanding of what
             would happen this night when you both took the [twelve]
             ACOGs and the [two] M-145's?

             [SSG Adams]: Yes, sir.

             ....

             [Trial counsel]: What is your understanding of any
             agreement between both of you as to what would happen




                                           2
LOWRY—ARMY 20120966

             to those items since they ended up in your personal
             vehicle?

             [SSG Adams]: That I would take them to [M.B.], sell, and
             then I would get the money and split it 50/50.

             [Trial counsel]: Did you end up selling those items?

             [SSG Adams]: Yes, sir.

        Appellant and SSG Adams kept one ACOG each and, as agreed, SSG Adams
sold the remaining ACOGs and M145s to M.B., a civilian who owned an off-post
surplus business. Staff Sergeant Adams gave appellant his share of the money from
the sale. Sometime later, appellant decided to sell the ACOG he kept for himself.
He gave it to SSG Adams, who sold it to M.B. along with the ACOG SSG Adams
initially kept for himself. Again, they split the money from the sale evenly.

                           LAW AND DISCUSSION

   a. Conspiracy

       The military judge found appellant guilty of two specifications of conspiracy
under Article 81, UCMJ: Specification 2 of Charge I for agreeing with SSG Adams
to commit larceny with the overt act of entering a motor pool, while on duty as a
military police officer, and stealing property of some value, and Specification 3 of
Charge I for agreeing with SSG Adams to sell military property with the overt act of
selling military property, the items they stole from the motor pool, to M.B..

      A conspiracy exists when one “enters into an agreement with” another and
“performs an overt act for the purpose of bringing about the object of the
conspiracy.” Manual for Courts-Martial, United States (2008 ed.), Part IV, ¶ 5.b.
As we explained in an earlier decision:

             Whether a single conspiracy or multiple conspiracies
             existed in a given circumstance is a question of fact
             determined by reference to the totality of the
             circumstances. See United States v. Fields, 72 F.3d 1200,
             1210 (5th Cir. 1996); 16 A M . J UR . 2 D Conspiracy § 11
             (2002). As the United States Supreme Court noted long
             ago, “the character and effect of a conspiracy [are] not to
             be judged by dismembering it and viewing its separate
             parts, but only by looking at it as a whole.” United States
             v. Patten, 226 U.S. 525, 544 (1913).




                                          3
LOWRY—ARMY 20120966

United States v. Finlayson, 58 M.J. 824, 826-27 (Army Ct. Crim. App. 2003). The
factors used to determine the number of conspiracies include: “(1) the objectives and
(2) nature of the scheme in each alleged conspiracy; (3) the nature of the charge and
(4) the overt acts alleged in each; (5) the time and (6) location of each of the alleged
conspiracies; (7) the conspiratorial participants in each; and (8) the degree of
interdependence between the alleged conspiracies.” Id. at 827.

        After weighing these factors, we conclude appellant and his co-conspirator
engaged in a single conspiracy to commit two offenses: Stealing property of some
value, and selling the military property they stole. While the two charged
conspiracies have different overt acts associated with them, and SSG Adams sold the
stolen optical scopes in two transactions with M.B., the objective of the conspiracy
was the same during the entire string of misconduct – to make money from the
military property they stole at the motor pool. Under the circumstances, the
evidence does not support the second sale of optical scopes to M.B. resulted from a
separate, distinct conspiracy between appellant and SSG Adams. Accordingly, we
consolidate appellant’s two conspiracy convictions in the decretal paragraph.

   b. Dilatory Post-Trial Processing

       Appellant requests relief to remedy the dilatory post-trial processing of his
case. We agree. The record in this case consists of five volumes, and the trial
transcript is 546 pages. The convening authority took action 516 days after the
sentence was adjudged, including 133 days to sign the Staff Judge Advocate
Recommendation. Although we find no due process violation in the post-trial
processing of appellant’s case, we must still review the appropriateness of the
sentence in light of the unjustified dilatory post-trial processing. UCMJ art. 66(c);
United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002) (“[Pursuant to Article
66(c), UCMJ, service courts are] required to determine what findings and sentence
‘should be approved,’ based on all the facts and circumstances reflected in the
record, including the unexplained and unreasonable post-trial delay.”); see generally
United States v. Toohey, 63 M.J. 353, 362-63 (C.A.A.F. 2006); United States v. Ney,
68 M.J. 613, 617 (Army Ct. Crim. App. 2010); United States v. Collazo, 53 M.J.
721, 727 (Army Ct. Crim. App. 2000).

       The government explains there was a backlog of “cases pending or in the
process of transcription and authentication” at Fort Hood, and the five court
reporters responsible for processing this case were subject to “deployments,
retirements, and other personnel turnover.” Despite this explanation, we find relief
in this case is appropriate because the delay between announcement of sentence and
action could “adversely affect the public’s perception of the fairness and integrity of
military justice system . . . .” Ney, 68 M.J. at 617. We provide relief in our decretal
paragraph.




                                           4
LOWRY—ARMY 20120966

                                CONCLUSION

       After consideration of the entire record, Specifications 2 and 3 of Charge I are
consolidated into a single specification, numbered Specification 2 of Charge I, to
read as follows:

             In that [appellant], U.S. Army, did, at or near Fort Hood, Texas
             between on or about 1 January 2008 and 1 April 2010, conspire
             with SSG Sean Adams to commit offenses under the Uniform
             Code of Military Justice, to wit: Larceny and Sale of Military
             Property, and in order to effect the objects of the conspiracy the
             said [appellant] and SSG Sean Adams did enter a motor pool on
             Fort Hood, Texas, while on duty as military policemen, and steal
             property of some value, and did sell military property of some
             value to [M.B.].

The finding of guilty of Specification 2 of Charge I, as so amended, is AFFIRMED.
The finding of guilty of Specification 3 of Charge I is set aside and DISMISSED.
The remaining findings of guilty are AFFIRMED.

       Given the dilatory post-trial processing, however, we affirm only so much of
the sentence as extends to a dishonorable discharge, confinement for seventy
months, forfeiture of all pay and allowances, and reduction to the grade of E-2. * All
rights, privileges, and property, of which appellant has been deprived by virtue of
that portion of the findings and sentence set aside and dismissed by this decision, are
ordered restored. See UCMJ arts. 58b(c), and 75(a).




*
  Following the announcement of sentence, defense counsel raised the issue of credit
in accordance with United States v. Pierce, 27 M.J. 367 (C.M.A. 1989). Prior to his
conviction at trial for assault consummated by battery (The Specification of Charge
VI), appellant was reduced from E-4 to E-3 under Article 15, UCMJ for the same
misconduct. Under Pierce, the military judge specified the court’s adjudged
punishment to reduction to E-1 “must be mitigated by the Convening Authority to no
punishment below the rank of E-2.” The staff judge advocate’s recommendation and
addendum both recommended approval of “reduction to the grade of Private (E2)”
and 48 days of confinement credit, but the action and the promulgating order do not
include a reduction to E-2 as part of the approved sentence. We address this
omission here, considering automatic reduction to E-1 by operation of Article
58a(a), UCMJ was effective on the date of the action.


                                           5
LOWRY—ARMY 20120966

                       FORTHE
                      FOR  THECOURT:
                               COURT:




                       MALCOLM H. SQUIRES, JR.
                      MALCOLM H. SQUIRES, JR.
                       Clerk of Court
                      Clerk of Court




                        6